PER CURIAM.
Upon the coming in of the final report of the Board of Commissioners on Grievances and Discipline in this proceeding under the Rule on Disciplinary Procedure, we issued on November 10, 1959, an order requiring the respondent Warren P. Justice to show cause before this Court on January 11, 1960, why he should not be disbarred. The said respondent having appeared as so required and having made return to the said order to show cause, and this court having concluded, after full consideration, that the said respondent has been guilty of misconduct and, in particular, in respect of $37.50 entrusted to him by one Everett Owens, and of $200.00 entrusted to him by one Lillie Mae Simonson,
It Is Ordered, Adjudged and Decreed that the said Warren P. Justice be, and he is hereby, as provided in the said Rule on Disciplinary Procedure, indefinitely suspended from the office of attorney at law.
It is further ordered that the said Warren P. Justice do forthwith surrender to the Clerk of this Court his certificate of admission to practice law in this State.
The Clerk will publish this order with the decisions of this Court.